








Exhibit 10.7
November 17, 2014




Jared M. Wolff
2701 McConnell Drive
Los Angeles, CA 90064


Dear Jared:


The Board of Directors of PacWest Bancorp (the “Corporation”) appreciates your
efforts and contributions as an officer of the Corporation and accepts your
resignation as Executive Vice President of the Corporation and President of
Pacific Western Bank. This letter memorializes the terms of your resignation and
sets forth the benefits you are eligible to receive subject to the terms of
hereof.
1.
Acceptance of Resignation

Subject to your performance of your obligations to work diligently,
professionally and in the interest of the Corporation from the date of this
letter through December 17, 2014 (your “Separation Date”), the parties agree
that your employment with the Corporation will terminate effective as of the
close of business on the Separation Date. The parties agree that, effective as
of the Separation Date, you hereby resign as an officer and director (as
applicable) of, and from all positions with, the Corporation and all of its
respective directly and indirectly owned subsidiaries and affiliates (including
joint ventures), including all committee, employee, officer and board of
directors and other positions.
Your resignation will be treated for purposes of the Corporation’s Executive
Severance Pay Plan (the “Plan”) as a termination without Cause, effective as of
the Separation Date.
2.
Benefits

In accordance with Section 1 of this letter, subject to your execution following
the Separation Date and non-revocation of the General Release and Waiver of
Claims Agreement set forth in Exhibit 1 to this letter (the “Release”) and
compliance with all other terms and conditions of the Release and, to the extent
relevant, the Plan, (1) the Corporation will pay the amounts and provide the
benefits you are entitled to receive on a termination by the Corporation without
Cause under the Plan as set forth in the Plan and on Schedule 1 to this letter,
and (2) the Corporation will pay the amount set forth on Schedule 1 in lieu of
any amounts under your outstanding equity-based awards as set forth in Schedule
1 to this letter and your outstanding equity awards shall terminate effective as
of the Separation Date. The attached Schedule I details each of the preceding
benefits and is incorporated into this letter by reference.
In accordance with the Corporation’s practices, you will be paid any accrued and
unpaid base salary through your last day of employment and accrued and unused
paid time off on the Separation Date. Any unreimbursed business expenses will be
reimbursed consistent with the terms of the Corporation’s policy applicable to
you while employed. These accrued obligations will be paid within thirty days of
your last day of employment.
3.
General Provisions.

(a)Defined Terms. Capitalized terms used but not defined in this letter are used
with the meaning assigned them in the Plan.
(b)Governing Law. This letter will be governed by and construed and interpreted
in accordance with the laws of the State of California without reference to the
principles of conflict of law. This letter, the Release and the Plan constitute
the entire agreement between you and the Corporation regarding the subject
matter hereof and thereof and supersede any earlier agreement, written or oral,
with respect thereto. You and Corporation agree that any




--------------------------------------------------------------------------------




disputes relating to any matters under the terms of this letter shall be
resolved in accordance with Article VII of the Plan.
(c)    Consultation with Attorney. By executing this letter, you acknowledge
that, you were advised by a representative from Corporation, in writing (by way
of this paragraph of this letter), to consult with an attorney about this letter
and the Release, its meaning and effect, before executing this letter and the
Release.
(d)    Counterparts. This letter may be executed in one or more counterparts.
* * *




--------------------------------------------------------------------------------






To indicate your agreement with the foregoing, please sign and return this
letter, which will become a binding agreement on our receipt.
Very truly yours,
PACWEST BANCORP






By:    /s/Christopher D. Blake
Title: Executive Vice President




Accepted and Agreed:
/s/ Jared M. Wolff                        
Jared M. Wolff




Date:________November 17, 2014_______________                




--------------------------------------------------------------------------------






Schedule I(1) 




Governing Document
Payment/Benefit
Amount/Time Period
Payment Date(s)
Plan, Article II
Indemnification and Gross-Up for Excise Taxes
In accordance with Article II of the Plan
In accordance with Article II of the Plan
Plan, § 3.2
Severance Payment (Compensation (as defined in the Plan)) x 2
Lump sum payment equal to $2,360,875
55th day following Separation Date
Plan, § 3.2
Pro-Rata Bonus for 2014
Lump sum payment equal to $575,000
55th day following Separation Date
Plan, § 3.5
Medical, dental, disability, life and long-term care insurance continuation
coverage
Subject to the terms of Section 3.5 of the Plan
Up to 24 months following Separation Date, subject to the terms of Section 3.5
of the Plan
Letter to which this Schedule 1 is attached
Payment for outstanding equity-based award granted May 14, 2014
Lump sum payment equal to $253,125
55th day following Separation Date









































































________________________
(1) All payments and benefits are less all applicable taxes.






--------------------------------------------------------------------------------














Exhibit 1




General Release and waiver
of claims Agreement (herein, “Agreement”)




PacWest Bancorp (the “Corporation”) and Jared M. Wolff (“Executive”) agree as
follows:
1.Cooperation. Executive agrees to make himself reasonably available to the
Corporation to respond to requests by the Corporation for information concerning
litigation, regulatory inquiry or Investigation, involving facts or events
relating to the Corporation that may be within his knowledge. Executive will
cooperate fully with the Corporation in connection with any and all future
litigation or regulatory proceedings brought by or against the Corporation to
the extent the Corporation reasonably deems Executive’s cooperation necessary.
Executive will be entitled to reimbursement of reasonable out-of-pocket expenses
(including counsel fees) incurred in connection with fulfilling his obligations
under this Section 1.
2.Severance Benefit. In consideration of Executive’s undertakings herein, the
Corporation will make payments and provide benefits in accordance with the
Corporation’s Executive Severance Pay Plan (the “Plan”) for a termination by the
Corporation without Cause as set forth in Schedule 1 to the Letter Agreement (as
defined below) and will provide for the equity award treatment set forth in the
letter, dated November 17, 2014, between the Corporation and the Executive and
Schedule I thereto (the “Letter Agreement”). The preceding payments and benefits
are collectively referred in this Agreement as the “Severance Payments”. The
Severance Payments will be paid in accordance with the Plan or the Letter
Agreement, as applicable. Provision of the Severance Payments is contingent upon
the execution of this Agreement by Executive and Executive’s compliance with all
terms and conditions of this Agreement and the Plan. Executive agrees that if
this Agreement does not become effective, the Corporation shall not be required
to make any Severance Payments to Executive pursuant to this Agreement, the
Plan, the Letter Agreement or otherwise and shall be entitled to recover any
Severance Payments already made by it (including interest thereon) pursuant
thereto.
3.Confidential Information; Non-Solicitation; Non-Disparagement. Executive
hereby acknowledges that Article VI of the Plan, which relates to nondisclosure
of confidential information, nonsolicitation of employees and equitable relief
remains in full force and effect. In additioin, Executive hereby agrees that he
shall not make any statement that would libel, slander or disparage the
Corporation or its affiliates or any of their respective past or present
officers, directors, employees or agents. Nothing herein prevents Executive
from responding accurately and fully to any question, inquiry or request for
information when required by legal process; provided, however, that Executive
provides the Corporation with reasonable prior written notice before responding
to such a question, inquiry or request, unless such notice to the Corporation is
prohibited under applicable law. The Corporation hereby agrees that its
directors, Chief Executive Officer and officers who report directly to the Chief
Executive Officer shall not make any disparaging statements about Executive.
Nothing herein prevents the Corporation from responding accurately and fully to
any question, inquiry or request for information when required by legal process;
provided, however, that the Corporation provides Executive with reasonable prior
written notice before responding to such a question, inquiry or request, unless
such notice to Executive is prohibited under applicable law.
4.Executive hereby represents that he has not filed any action, complaint,
charge, grievance or arbitration against the Corporation or any of its
affiliates in connection with any matters relating, directly or indirectly, to
his employment, and covenants and agrees not to file any such action, complaint
or arbitration or commence any other judicial or arbitral proceedings against
the Corporation or any of its affiliates with respect to events occurring prior
to the termination of his employment with the Corporation or any affiliates
thereof.
5.General Release. Effective as of the Effective Date (as defined below), and in
return for the consideration set forth above, Executive agrees not to sue or
file any action, claim, or lawsuit against the Corporation, agrees not to
pursue, seek to recover or recover any alleged damages, seek to obtain or obtain
any other form of relief or remedy with respect to, and cause the dismissal or
withdrawal of, any lawsuit, action, claim, or charge against the Corporation,
and Executive agrees to waive all claims and release and forever discharge the
Corporation,




--------------------------------------------------------------------------------




its officers, directors, subsidiaries, affiliates, parents, attorneys,
shareholders and employees from any claims, demands, actions, causes of action
or liabilities for compensatory damages or any other relief or remedy, and
obligations of any kind or nature whatsoever, based on any matter, cause or
thing, relating in any way, directly or indirectly, to his employment, from the
beginning of time through the Effective Date of this Agreement, whether known or
unknown, fixed or contingent, liquidated or unliquidated, and whether arising
from tort, statute, or contract, including, but not limited to, any claims
arising under or pursuant to: (i) claims under any state (including, without
limitation, California, or any other state where Executive worked for the
Corporation) or federal employment related statute, regulation or executive
order (including but not limited to the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Sarbanes-Oxley Act of 2002, the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
(including any similar state statute), 29 U.S.C. § 2101 et seq., and the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq.), fair
employment practices, federal or state “whistleblower” statutes, or other
employment related statute, regulation or executive order (as they may have been
amended through the date on which Executive signs this Release Agreement); (ii)
claims under any state or federal common law theory; (iii) regulations, rules,
or common law for breach of contract; breach of the covenant of good faith and
fair dealing; wrongful discharge; termination in violation of public policy;
employment discrimination, harassment, or retaliation; infliction of emotional
distress; negligence; defamation; and fraud; and (iv) claims for continued pay
and benefits, non-payment of wages or benefits, unvested stock options or
incentive compensation (including, but not limited to, claims for unvested
equity awards) or reinstatement to employment of any kind or description
whatsoever; and (v) any other claim arising under state, federal or local law;
provided, however, that this Section 5 shall not release (a) any claim for
breach of this Agreement or the Severance Payments as set forth on Schedule 1 of
the Letter Agreement, (b) any claim for vested accrued benefits to which
Executive is entitled under the Corporation’s retirement and welfare benefit
plans and programs, (c) Executive’s rights as a stockholder of the Corporation
or (d) any rights for indemnification or contribution under the Corporation’s
certificate of incorporation or by-laws or equivalent governing documents of the
Corporation and its affiliates or any rights to insurance coverage under any
directors’ and officers’ liability insurance or fiduciary insurance policy. It
is the intention of the parties to make this release as broad and as general as
the law permits (subject to the preceding proviso).
6.Executive acknowledges that he may later discover facts different from or in
addition to those which he knows or believes to be true now, and he agrees that,
in such event, this Agreement shall nevertheless remain effective in all
respects, notwithstanding such different or additional facts or the discovery of
those facts. Executive hereby acknowledges that he is familiar with the
provisions of California Civil Code Section 1542 and that he expressly waives
and relinquishes any and all rights or benefits he may have under said Section
1542, to the full extent permitted by law. Section 1542 states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
7.Executive agrees that, without limiting the Corporation’s remedies, should he
commence, continue, join in, or in any other manner attempt to assert any claim
released in connection herewith, or otherwise violate in a material fashion any
obligation in this Agreement, the Corporation shall not be required to make any
Severance Payments to the Executive pursuant to this Agreement, the Letter
Agreement or the Plan and shall be entitled to recover all Severance Payments
already made by it thereunder (including interest thereon), in addition to all
damages, attorneys’ fees and costs the Corporation incurs in connection with
Executive’s breach of this Agreement or the Letter Agreement. Executive further
agrees that the Corporation shall be entitled to the repayments and recovery of
damages described above without waiver of or prejudice to the release granted by
him in connection with this Agreement, and that his violation or breach of any
obligation of this Agreement shall forever release and discharge the Corporation
from the performance of its obligations arising from this Agreement.
8.Executive has been advised and acknowledges that he has been given twenty-one
(21) days to sign this Agreement, he has seven (7) days following his signing of
this Agreement to revoke and cancel the terms and conditions contained herein,
and the terms and conditions of this Agreement shall not become effective or
enforceable until the revocation period has expired (the “Effective Date”).
9.Executive acknowledges that Executive has been advised hereby to consult with,
and has consulted with, an attorney of his choice prior to signing this
Agreement.




--------------------------------------------------------------------------------




10.Executive acknowledges that Executive has fully read this Agreement,
understands the contents of this Agreement, and agrees to its terms and
conditions of his own free will, knowingly and voluntarily, and without any
duress or coercion.
11.Executive understands that this Agreement includes a final general release
and restrictive covenants related to confidentiality, non-solicitation and
non-disparagement, and that Executive can make no further claims against the
Corporation or the persons listed in Section 5 of this Agreement relating in any
way, directly or indirectly, to his employment or termination of his employment.
12.Executive acknowledges that Executive is receiving adequate consideration
(that is in addition to what Executive is otherwise entitled to) for signing
this Agreement.
13.This Agreement, the Letter Agreement and the Plan constitute the complete
understanding between Executive and the Corporation regarding the subject matter
hereof and thereof. No other promises or agreements regarding the subject matter
hereof and thereof will be binding unless signed by Executive and the
Corporation.
14.Executive and the Corporation agree that any disputes relating to any matters
covered under the terms of this Agreement or the Letter Agreement shall be
resolved in accordance with Article VII of the Plan.
15.The parties to this Agreement agree that nothing in this Agreement or the
Letter Agreement is an admission by any party hereto of any wrongdoing, either
in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.
16.The parties hereto acknowledge and agree that none of the benefits provided
to Executive hereunder are deferred compensation for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”), and that none of the
benefits provided to Executive hereunder shall be subject to the six-month delay
described in Code Section 409A(a)(2)(B).
17.In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
18.The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations.
19.Unless expressly specified elsewhere in this Agreement, this Agreement shall
be governed by and construed and interpreted in accordance with the laws of the
State of California without reference to the principles of conflict of law.
20.This Agreement may be executed in one or more counterparts.
IN WITNESS WHEREOF, Executive has signed this Agreement on this 18th day of
December, 2014.


/s/ Jared M. Wolff            
Jared M. Wolff


Accepted and Agreed:
PACWEST BANCORP
By:    /s/ Christopher M. Blake
Title: Executive Vice President


